Citation Nr: 0931344	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-40 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2004 
and June 2006 by the Cleveland, Ohio Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In March 2009, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In March 2009, the Veteran waived RO consideration of his 
additional evidence.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected bilateral hearing 
loss, the Board has characterized this issue in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson requires that 
these claims not be construed as claims for increased rating, 
the requirements of Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008) are not applicable to the present claims.

The issues of entitlement to service connection for hearing a 
skin disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the Veteran's service-connected 
bilateral hearing loss is presently manifested by level VIII 
hearing acuity in the left ear and level I hearing acuity in 
the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in June 2003 and April 2006.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for hearing loss 
in a notice of disagreement, no further duty to inform the 
Veteran of the requirements of VCAA for that issue exists.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Hearing Loss

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2008).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2008).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

	(CONTINUED ON NEXT PAGE)



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


	(CONTINUED ON NEXT PAGE)



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2008).



Hearing Loss

On VA audiological evaluation in September 2003, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
0
15
30
45
23
LEFT
45
50
70
75
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 74 percent in the left ear.  The 
examiner noted that the Veteran reported difficulty 
understanding conversation in the presence of background 
noise.  He also reported a significant history of military 
noise exposure but denied occupational or recreational noise 
exposure.

On VA audiological evaluation in November 2004, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
25
35
50
30
LEFT
65
65
75
85
73

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 46 percent in the left ear.  The 
Veteran reported that his hearing aids overamplified the 
background noise at his previous sales job at a tractor 
supply store and when driving his car.  He also recalled 
noticing hearing problems in classroom situations in college 
very soon after getting out of the military.  His chief 
complaint was that he had difficulty understanding 
conversations in groups and in the presence of background 
noise.  The examiner noted that the Veteran likely would have 
some difficulties understanding speech under adverse 
listening conditions, such as soft or distant speech, speech 
in groups and background noise, and speech directed to his 
left side.  

On VA audiological evaluation in January 2005, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
5
15
30
45
24
LEFT
55
60
70
80
66

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 64 percent in the left ear.  The 
Veteran reported distortion in his left ear.  He said he had 
difficulty understanding conversation in the presence of 
background noise.  He reported a significant history of 
military noise exposure but denied occupational and 
recreational noise exposure.

On VA audiological evaluation in June 2006, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
20
40
50
30
LEFT
55
55
70
80
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 64 percent in the left ear.  It 
was noted that the Veteran reported continued satisfaction 
with his new hearing aid.  He mentioned that he had been at 
home more often during the previous six months, and he wore 
his hearing aid only part time in the home environment.

	(CONTINUED ON NEXT PAGE)



On VA audiological evaluation in February 2008, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
20
40
55
31
LEFT
50
60
75
80
66

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 48 percent in the left ear.  The 
Veteran reported exposure to combat noise and explosives 
while in the military and denied occupational and 
recreational noise exposure after leaving active duty.

On VA audiological evaluation in January 2009, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
25
40
50
31
LEFT
60
60
70
80
69

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 58 percent in the left ear.  The 
Veteran reported that he had recently retired from electrical 
engineering work, but due to economic conditions he had 
recently trained and gone to work as a Pharmacy technician.  
He reported some problems understanding coworkers, 
particularly with background noise.  He complained of 
difficulty understanding speech when he could not see the 
talker's face, in groups with multiple talkers, with 
background noise, women's voices, and speech on his left 
side.  The examiner opined that the Veteran's hearing aids 
were functioning properly and provided beneficial 
amplification.  The examiner also opined that the Veteran's 
hearing loss would likely present the Veteran with 
difficulties understanding speech under adverse listening 
conditions, such as soft or distant speech, speech in groups 
with multiple talkers, speech in the presence of more than 
mild background noise, and particularly speech directed 
toward his left side.

The Veteran stated in March 2009 that the Ohio Bureau of 
Vocational Rehabilitation had accepted him as a client due to 
his hearing disability.  He said that he was able to obtain 
employment as a Pharmacy technician but had difficulty in 
communicating with customers and other pharmacy personnel due 
to his hearing.  He mentioned that he had been transferred to 
an assignment with minimal customer communication, but he 
continued to struggle with communication with other pharmacy 
personnel.

During the Veteran's March 2009 hearing before the 
undersigned Acting Veterans Law Judge, the Veteran described 
his duties while on active duty.  He said that he had nerve 
damage in his ears, so there were sounds that he was not 
going to hear.  He reported that he could get by if he could 
look at a speaker, but he had difficulty hearing anything 
going on behind him or on either side.  The Veteran's 
representative said that the mechanical devices employed in 
the VA audiological examinations did not measure distortion.  
The Veteran said that his hearing aids picked up background 
noise.  He said that while at his current job he did not have 
to deal with many people, he still had problems with 
communications.  He said that he struggled to do his job.  
The Veteran reported being conservative while driving.  He 
felt that his hearing loss made him nervous.  He felt more 
comfortable communicating in one-on-one situations because he 
could read lips and pick up on subtle messages.  He had 
greater difficulty in rooms full of people.  He reported 
problems using the telephone.

Based upon the evidence of record, the Board finds the 
Veteran's hearing loss represents an exceptional pattern of 
hearing impairment in his left ear.  An exceptional pattern 
of hearing impairment appears when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  
Applying the September 2003, November 2004, January 2005, 
June 2006, February 2008, and January 2009 VA audiology 
examination findings to Table VI, the veteran rates a Roman 
Numeral designation of I, I, I, I, I, and I respectively for 
the right ear and V, VIII, VII, VI, VIII, and VIII 
respectively for the left ear equivalent to a noncompensable 
rating.  See 38 C.F.R. § 4.85, Table VII.

Application of Table VIA is not more advantageous to the 
Veteran with Roman numeral designations of IV, VI, V, V, V, 
and V respectively for his left ear.  Applying these results 
with the previously designated Roman numeral results for the 
Veteran's right ear again results in a noncompensable rating.  
See 38 C.F.R. § 4.85, Table VII.  Consequently, a compensable 
evaluation for bilateral hearing loss is not warranted at any 
time during the period of the appeal.

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The Court's rational in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b)  in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.

The Board finds that the evidence of record adequately 
describes the functional effect of the Veteran's hearing loss 
disability.  As recounted above, the September 2003, November 
2004, January 2005, and January 2009 VA audiology examiners 
all obtained information from the Veteran regarding how his 
hearing loss affected his daily functioning.  For example, in 
each of those audiology reports, the Veteran recounted his 
difficulty hearing in the presence of background noise.  
Additionally, the Veteran provided evidence regarding how his 
hearing loss affects his daily life during his personal 
hearing in March 2009.  Although it does not appear that the 
June 2006 and February 2008 VA examiners addressed the 
functional effect of the Veteran's hearing loss disability, 
no prejudice results to the Veteran as the other VA 
examinations of record and transcript from the Veteran's 
personal hearing all provide adequate evidence sufficient for 
the Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).

The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
bilateral hearing loss, that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating 
(38 C.F.R. § 3.321).  Although the Veteran reported in his 
March 2009 hearing that he had difficulty understanding other 
people at his place of employment, the Board notes that his 
employer was able to make special accommodations for the 
Veteran.  The Veteran was transferred to an area where he has 
less interaction with customers.  The Board observes that the 
Veteran is still gainfully employed.  The regular schedular 
ratings account for some interference with employment.  There 
is no probative evidence of any periods of hospitalization 
related to the Veteran's bilateral hearing loss.  Therefore, 
the Board finds that the regular schedular ratings 
appropriately compensate the Veteran for the level of 
disability shown, and referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

In this case, the Veteran is seeking service connection for a 
skin disorder and asserts that it is due to Agent Orange 
exposure during his service in Vietnam.  The service 
treatment records, including the  March 1970 separation 
examination, do not show a diagnosis of a skin disorder 
during service.  

VA treatment records from January 2004 through December 2006 
show that the Veteran has been treated regularly for skin 
rashes.  In November 2004, a VA treatment note indicates that 
the Veteran reported that he got a rash with itching during 
cold weather for the previous seven years.  A diagnosis of 
contact dermatitis was listed.  The Veteran told a VA 
examiner in January 2006 that he had a history of having a 
rash in his legs during the winter season for the previous 
ten years.  He said he would get the rash from January to 
March.  In May 2006, the Veteran reported to a VA nurse that 
he would get a rash every spring.  He said he had it for the 
previous fifteen years.

During a dermatology consultation in June 2006, it was noted 
that the Veteran had a lichenified erythematous popular 
dermatitis on his left arm and proximal forearm.  On the 
lower legs, he had several areas of post-inflammatory 
hyperpigmentation where he had some probable excoriated 
nodules.  The examiner opined that the Veteran's lichenified 
eczematous dermatitis may or may not be specifically related 
to his Agent Orange exposure.  A VA examiner noted in 
September 2006 that the Veteran had dermatitis.  During an 
Agent Orange registry examination in December 2006, it was 
noted that the Veteran's skin was warm and dry with good 
turgor.  That examination report did not address the etiology 
of the current skin condition.  

In March 2009, the Veteran testified that his rash would come 
and go.  He described his duties while on active duty in 
Vietnam.  He said that he did not have the rash before he 
went to Vietnam, but he had problems with the rash starting 
the winter after he was discharged from active duty in 1970.  
He said that he used over-the-counter medications to treat 
his rash and did not see a doctor until five years 
previously.  He reported experiencing skin irritations while 
he was in Vietnam, but he doubted that there would be any 
notations in his service treatment records.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

Here, the evidence of record clearly shows that the Veteran 
has a current skin disorder.  Unfortunately, the evidence of 
record is not clear concerning the etiology of that disorder.  
The Board finds that the Veteran should be afforded a VA 
examination to clarify the etiology of his skin disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the Veteran for his claimed skin 
disorder since leaving active duty.  
After the Veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  After all appropriate treatment 
records have been obtained and associated 
with the claims file, the Veteran should 
be afforded an appropriate VA examination 
to determine the etiology of his skin 
disorder.  All indicated tests and 
studies are to be performed, and a 
comprehensive medical history of his skin 
disorder is to be obtained.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that the 
Veteran's skin disorder was caused by his 
active duty service, to include exposure 
to Agent Orange during service in 
Vietnam..  Any opinion should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons 
and bases are to be provided for any 
opinion rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the Veteran and his 
representative the requisite opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


